Citation Nr: 1547805	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  08-06 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at Sparrow Health System on July 24, 2006.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 decision of the Department of Veterans Affairs (VA) Medical Center in Battle Creek, Michigan. 

The Veteran testified before the undersigned at an August 2015 videoconference hearing at the VA Regional Office in Detroit, Michigan.  A transcript of the hearing has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking payment or reimbursement from VA concerning medical expenses incurred for services rendered at Sparrow Health System (Sparrow) on July 24, 2006.  He was treated at that facility for back and chest pain.

During the August 2015 hearing, the Veteran reported that he has received treatment for his back from the VA Medical Center in Ann Arbor, Michigan and that he was receiving VA treatment at the time of his treatment at Sparrow in July 2006.  There are currently no VA treatment records in the file.  As any such records of treatment for back problems around the time of the Veteran's treatment at Sparrow may provide information as to the nature of the treatment received at that facility and the circumstances which resulted in such treatment, VA treatment records may be relevant in this instance and should be obtained upon remand.

In addition, the only treatment record from Sparrow that has been submitted by the Veteran is a single "Emergency Physician Record" which includes the Veteran's reported symptoms on July 24, 2006.  There are no records in the file pertaining to what treatment was actually received on that date, or what diagnoses were provided.  Hence, a remand is also necessary to attempt to obtain all relevant treatment records from Sparrow. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA records of treatment dated in July and August 2006, to include all such records from the VA Ann Arbor Healthcare System and from any other sufficiently identified VA facility.
 
2.  After securing any necessary release from the Veteran, obtain all records of his treatment from Sparrow Health System on July 24, 2006.  

3.  After completion of the above development, and any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




